Benvenga, J.
Motion to dismiss supplementary proceedings and vacate order of reference denied. The death of the judgment debtor after the institution of third party proceedings does not deprive this court of its power to enforce the lien of the judgment creditor upon assets in the possession of the third party. The lien so acquired survives the death of the judgment debtor as to assets which cannot be reached by execution. In effect, this property is merely subtracted from the assets of the estate which are subject to administration by the executor of the judgment debtor. (Matter of Leverich, 136 Misc. 22, 25, and cases cited.) A different situation ivould be presented if third party proceedings had been instituted after the death of the judgment debtor. (See Carmody’s Practice Manual [1938], p. 900.)